             CASE 0:19-cv-03054-DSD-HB Document 35 Filed 04/20/20 Page 1 of 1

MINNESOTA OFFICE                                                                   CALIFORNIA OFFICE
CANADIAN PACIFIC PLAZA                                                                   600 B STREET
120 S. 6TH ST., STE 2600                                                                  17TH FLOOR
MINNEAPOLIS, MN 55402                                                             SAN DIEGO, CA 92101




                                       MARY M. NIKOLAI
                                 mnikolai@gustafsongluek.com
                            TEL (612) 333-8844 • FAX (612) 339-6622
                                       MINNESOTA OFFICE
                                           April 20, 2020

      VIA ECF
      Honorable Hildy Bowbeer
      United States District Court
      316 North Robert Street
      Saint Paul, MN 55101


             Re:    Gary Alan Kuebler v. United States, Case No. 0:19-cv-03054-DSD-HB


      Dear Judge Bowbeer:

            Plaintiff hereby requests to withdraw the Amended Complaint, filed on April 16,
      2020 (Doc. No. 32).

             Thank you for your consideration of this request. If you have any questions, please
      call me.

                                                   Sincerely,
                                                   GUSTAFSON GLUEK PLLC
                                                   s/Mary M. Nikolai
                                                   Mary M. Nikolai

      MMN/mlm
      cc: Liles Repp (via ECF)
